Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claims 18, 19 and 23, line 1, “(Withdrawn)” has been changed to 
--(Previously Presented)--. 
           (2) In claims 25 and 26, line 1, “(Withdrawn – Previously Presented)” has been changed to --(Previously Presented)--.
           (3) In claim 26, line 3, “feature” has been changed to --features--.
           (4) Claim 35 has been canceled.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Lee on March 23, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 17 and its dependent claims are allowable over the prior art of record because none of the prior art of record taken alone or in combination thereof shows or .         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724